Case 3:19-cr-00218-HES-JRK Document 35 Filed 01/16/20 Page 1 of 2 PageID 377



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

   UNITED STATES OF AMERICA

   vs.                                                       Case No. 3:19-cr-218-J-20JRK

   ROMEO XAVIER LANGHORNE


                                           ORDER

          This cause is before the Court on the Unopposed Motion to Withdraw as Counsel

   and Memorandum of Law (Doc. No. 31; “Motion”), filed January 13, 2020. In the Motion,

   Lisa Call, Esquire and the Office of the Federal Public Defender seek to withdraw from

   representing Defendant due to a conflict of interest. Motion at 1. Upon review of the Motion,

   the Court set a hearing for January 15, 2020. See Notice (Doc. No. 33). During the hearing,

   the Court heard from counsel for Defendant and counsel for the Government. Accordingly,

   and for the reasons stated on the record, it is hereby

          ORDERED:

          1.     The Unopposed Motion to Withdraw as Counsel and Memorandum of Law

   (Doc. No. 31) is GRANTED.

          2.     The Federal Public Defender is relieved of any further responsibility in this

   case, with the exception of those duties required to properly transition the case to new

   counsel.
Case 3:19-cr-00218-HES-JRK Document 35 Filed 01/16/20 Page 2 of 2 PageID 378



         3.       Charles W. Lammers is appointed to represent Defendant in all further

   proceedings.

         DONE AND ORDERED at Jacksonville, Florida, this 15th day of January, 2020.




   mdc
   Copies to:
   Assistant U.S. Attorney (L. Taylor)
   Charles W. Lammers, Esquire
   Lisa Call, Esquire
   Maurice C. Grant, II, Esquire
   United States Marshals Service




                                            -2-
